DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Election
Applicant’s election without traverse of Group I in the reply filed on August 25th, 2022 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (US 2017/0062282 A1; hereinafter Lin).

With respect to claim 1, Lin teaches a semiconductor device 140 in at least Fig. 11 comprising: 
a channel region (region between source and drain and below the gate) over a semiconductor substrate 100 (see Figs. 1 and 11 and paragraphs 24, 25, 43; 140 is a field effect transistor so necessarily has a channel); 
a gate dielectric layer 160 over the channel region (see Figs. 1 and 11 and paragraphs 26, 27, 43); and 
a gate electrode (comprising 182, 184, 186, 192) over the gate dielectric layer 160 (see Fig. 11 and paragraph 43), the gate electrode comprising: 
a first work function metal layer 184 over the gate dielectric layer 160, the first work function metal layer comprising aluminum (Al) (see Figs . 9, 11 and paragraphs 29, 37, 43; note 184 and 180 made of same material); 
a first work function tuning layer 186 over the first work function metal layer 184, the first work function tuning layer 186 comprising aluminum tungsten (AIW) (see Figs. 9, 11 and paragraphs 37, 43; note WAl and AlW are interchangeable); and 
a fill material 192 over the first work function tuning layer 186 (see Figs. 10, 11, and paragraphs 39, 43).

With respect to claim 2, Lin teaches the semiconductor device of claim 1, wherein the first work function metal layer 184 comprises titanium aluminum (TiAl) (see Figs. 9, 11, and paragraphs 29, 37; note 184 and 180 made of same material TiAlN).

With respect to claim 3, Lin teaches the semiconductor device of claim 1, wherein the first work function metal layer 184 has a thickness from 10 Å to 35 Å (see Figs. 9, 11, and paragraph 37; note 10-20 Å).

With respect to claim 4, Lin teaches the semiconductor device of claim 3, wherein the first work function tuning layer 186 has a thickness from 20 Å to 25 Å (see Figs. 9, 11, and paragraph 37; note 20-60 Å).

With respect to claim 5, Lin teaches the semiconductor device of claim 4, wherein the gate electrode further comprises a second work function metal layer 182 between the gate dielectric layer 160 and the first work function metal layer 184, and wherein the second work function metal layer 182 comprises titanium nitride (TiN) (see Figs. 4 and 11, and paragraphs 31, 43).

With respect to claim 6, Lin teaches the semiconductor device of claim 5, wherein the second work function metal layer 182 has a thickness from 5 Å to 40 Å (see Figs. 4 and 11 and paragraph 31; note 10-20 Å).

Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liaw (US 2016/0211251 A1).

With respect to claim 15, Liaw teaches a semiconductor device in at least Figs. 6B-I and 6B-II comprising: 
a fin 218 extending from a semiconductor substrate 274 (see Figs. 6B-I and 6B-II and paragraphs 33, 51, 56) ; 
an interfacial layer (interfacial layer of 277) over the fin 218 (see Figs. 6B-I and 6B-II and paragraph 56); 
a first dielectric layer (high-k dielectric layer of 277) over the interfacial layer (interfacial layer of 277) (see Figs. 6B-I and 6B-II and paragraph 56); 
a p-type work function metal layer (p-type work function metal layer) over the first dielectric layer (high-k dielectric layer of 277), the p-type work function metal layer (p-type work function metal layer) comprising a doped transition metal nitride material (carbon-doped metal nitride TaCN) (see Figs. 6B-I and 6B-II and paragraph 122); and 
a fill material (second conductive material) over the p-type work function metal layer (carbon-doped metal nitride TaCN) (see Figs. 6B-I and 6B-II and paragraph 122).

Claims 21-23 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiang et al. (US 2018/0358448 A1; hereinafter Chiang).

With respect to claim 21, Chiang teaches a semiconductor device 110 in at least Fig. 7 comprising: 
a channel region (region between source and drain and below the gate) over a semiconductor substrate 100 (see Fig. 7 and paragraphs 12, 13); 
a gate dielectric layer 104 over the channel region (see Figs. 1 and 7 and paragraphs 15); and 
a gate electrode (comprising 105, 160, 162) over the gate dielectric layer 104 (see Fig. 7 and paragraphs 15-17), the gate electrode including: 
an n-type work function metal layer 160 over the gate dielectric layer 104 (see Figs. 2 and 7 and paragraphs 16); and 
a first work function tuning layer 162 comprising aluminum tungsten (AIW) over the n-type work function metal layer 160 (see Figs. 2 and 7 and paragraphs 17; AlW and WAl are interchangeable).

With respect to claim 22, Chiang teaches the semiconductor device of claim 21, wherein the n-type work function metal layer 160 comprises aluminum (Al) (see Figs. 2 and 7 and paragraphs 16).

With respect to claim 23, Chiang teaches the semiconductor device of claim 21, further compromising a fill material 164 over the first work function tuning layer 162 (see Figs. 6 and 7 and paragraphs 21).

With respect to claim 26, Chiang teaches the semiconductor device of claim 21, wherein the gate electrode (comprising 105, 160, 162) further comprises a second work function metal layer 105 between the gate dielectric layer 104 and the n-type work function metal layer 160, and wherein the second work function metal layer 105 comprises titanium nitride (TiN) (see Figs. 1 and 7 and paragraphs 15; same material same properties).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2017/0062282 A1; hereinafter Lin) in view of Kim et al. (US 9,177,865 B2; hereinafter Kim).

With respect to claim 7, Lin discloses the semiconductor device of claim 5.
Lin does not disclose wherein the second work function metal layer further comprises lanthanum (La).
Kim discloses a semiconductor device in at least Figs. 1A and 1B wherein a second work function metal layer 120 further comprises lanthanum (La) (see Figs. 1A and 1B, column 6, lines 34-41, and column 7, line 28-40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the second work function metal layer of Lin would further comprises lanthanum (La) as taught by Kim because such an addition allows the work function to be adjusted as necessitated by the specific requirements of a given application (see MPEP 2144 I; also see column 7, line 28-40).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Liaw (US 2016/0211251 A1) in view of Lin et al. (US 2017/0062282 A1; hereinafter Lin).

With respect to claim 20, Liaw discloses the semiconductor device of claim 15, and wherein a dopant extends throughout the thickness of the p-type work function metal layer (p-type work function metal layer) (see Figs. 6B-I and 6B-II and paragraph 122; carbon is entirely doped into the TaN layer to form TaCN).
Liaw does not explicitly disclose wherein the p-type work function metal layer has a thickness from 5 Å to 40 Å.
Lin discloses a semiconductor device in at least Fig. 11 wherein a p-type work function metal layer 182 has a thickness from 5 Å to 40 Å (see Figs. 4 and 11 and paragraph 31; note 10-20 Å).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the p-type work function metal layer of Liaw would have a thickness from 5 Å to 40 Å as taught by Lin because the prior art discloses the general conditions of the claim and the applicant’s specification contains no disclosure of either the critical nature of the claimed dimensions or any unexpected results arising therefrom. Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art (see MPEP 2144.05 I).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al. (US 2018/0358448 A1; hereinafter Chiang) in view of Liaw (US 2016/0211251 A1).

With respect to claim 24, Chiang discloses the semiconductor device of claim 21.
Chiang does not explicitly disclose wherein the channel region is within a fin structure extending from the semiconductor substrate.
Liaw discloses a semiconductor device in at least Figs. 6B-I and 6B-II wherein a channel region is within a fin structure 218 extending from a semiconductor substrate 274 (see Figs. 6B-I and 6B-II and paragraphs 33, 51, 113).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the channel region of Chiang would be within a fin structure extending from the semiconductor substrate as taught by Liaw because the structure of Chiang could easily be incorporated into a FinFET structure like that of Liaw as FinFETs are well known in the art and the results would have been predictable to one of ordinary skill in the art (see MPEP 2144 I).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al. (US 2018/0358448 A1; hereinafter Chiang) in view of Lin et al. (US 2017/0062282 A1; hereinafter Lin).

With respect to claim 25, Chiang discloses the semiconductor device of claim 21. 
Chiang does not explicitly disclose wherein the n-type work function metal layer has a thickness from 10 Å to 35 Å, and the first work function tuning layer has a thickness from 20 Å to 25 Å. 
Lin discloses a semiconductor device in at least Fig. 11 wherein a n-type work function metal layer 186 has a thickness from 10 Å to 35 Å, and a first work function tuning layer 184 has a thickness from 20 Å to 25 Å (see Figs. 9, 11, and paragraph 37). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the wherein the n-type work function metal layer of Chiang would have a thickness from 10 Å to 35 Å as taught by Lin, and the first work function tuning layer of Chiang would have a thickness from 20 Å to 25 Å as taught by Lin because the prior art discloses the general conditions of the claim and the applicant’s specification contains no disclosure of either the critical nature of the claimed dimensions or any unexpected results arising therefrom. Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art (see MPEP 2144.05 I).

Allowable Subject Matter
Claims 16-19 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art does not disclose or fairly suggest:
wherein the p-type work function metal layer comprises lanthanum-doped titanium nitride, as called for in claim 16;
wherein an atomic weight concentration of a dopant in the p-type work function metal layer is from 0.5% to 30%, as called for in claim 17;
wherein the dopant comprises aluminum (Al), as called for in claim 18; 
wherein the dopant comprises magnesium (Mg), as called for in claim 19; and 
wherein the second work function metal layer further comprises lanthanum (La), as called for in claim 27.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN M KLEIN whose telephone number is (571)270-7544. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 5712721236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.M.K/Examiner, Art Unit 2829          

/MICHELLE MANDALA/Primary Examiner, Art Unit 2829